Citation Nr: 0636775	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-24 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
right knee disability.

2.  Entitlement to service connection for a left disability 
as secondary to a service-connected right knee disability.

3.  Entitlement to a temporary total evaluation because of 
treatment for a service-connected condition requiring 
convalescence.  

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972.    

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2006, the veteran testified before the undersigned 
Veterans Law Judge, and a transcript is of record.  The RO 
should clarify whether, in March 2002, the veteran intended 
to file a claim of secondary service connection for toe 
problems.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), further evidentiary development is 
necessary.

It is noted that the record contains an October 1995 rating 
decision that granted an increased rating from 20 to 30 
percent for postoperative residuals, right lateral 
menisectomy, with degenerative joint disease (DJD), effective 
April 27, 1993 (date of claim).  The rating code sheet listed 
only one service-connected disability of postoperative 
residuals, right lateral menisectomy with DJD 20 percent from 
January 1, 1987, and 30 percent from April 27, 1993.  

A July 1998 rating decision, which continued a 30 percent 
rating for postoperative residuals right lateral menisectomy 
with DJD, did not have an attached rating code sheet, and the 
same is true of rating decisions in February and November 
1999.  A February 2001 rating decision (which denied 
entitlement to a TDIU) indicated one service-connected 
disability of postoperative residuals, right lateral 
menisectomy with DJD at 30 percent.  A February 2002 rating 
decision continued to list the latter single service-
connected disability.  

A December 2002 rating decision, however, listed as subject 
to compensation two disabilities:  (1) right knee 
menisectomy, traumatic arthritis at 30 percent effective 
April 27, 1993; and (2) postoperative residuals, right 
lateral menisectomy with DJD at 30 percent effective April 
27, 1993.  The combined evaluation was 50 percent.  An August 
2003 rating decision reflected the latter characterization, 
while a March 2004 rating decision listed a single disability 
subject to compensation as right knee menisectomy, traumatic 
arthritis at 30 percent effective April 27, 1993.  Finally, a 
February 2005 rating decision continued to reflect only one 
service-connected right knee disability.  Thus, it appears 
that the RO corrected any potential error concerning a 
listing of two service-connected right knee disabilities when 
the record shows that there is only one at this time.     

A review of the record shows that the veteran had undergone a 
February 2004 VA examination, and he testified in August 2006 
that his right knee had been about the same since then.  The 
latter examination, however, is insufficient for a decision 
on the veteran's increased rating claim because the overall 
disability picture is not portrayed.  Though the examination 
contained some findings addressing specific diagnostic codes, 
Beverly v. Brown, 9 Vet. App. 402 (1996), the examiner did 
not adequately address the factors in 38 C.F.R. §§ 4.40 and 
4.45, see DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding 
that an examination must account for other regulatory 
provisions that may have an impact on the rating).  Silence 
is insufficient to show the lack of symptomatology.  Wisch v. 
Brown, 8 Vet. App. 139 (1995).  Rather, the examiner should 
state that, for example, a veteran does not experience excess 
fatigability of the claimed disability.  

In terms of the claim of secondary service connection for a 
left knee disability, the record contains a January 2004 VA 
progress note where the veteran had asked a VA physician's 
assistant whether his left knee problems were a direct result 
of his service-connected right knee problem.  The assessor 
noted that the veteran was status post left knee surgery 
repair of tear of lateral meniscus and septic joint, and that 
left knee damage was as likely as not related to the service-
connected problems with the right knee.  A February 2004 VA 
examiner, however, stated that the veteran's left knee was 
not due to his right knee.  It does not overtly appear, 
however, that the examiner reviewed the veteran's claims 
file, and neither did the January 2004 VA treatment provider.  
Thus, a new VA examination is necessary to address the matter 
of secondary service connection.

The remaining two claims of entitlement to a temporary total 
evaluation because of treatment for a service-connected 
condition requiring convalescence and entitlement to a TDIU, 
are inextricably intertwined with adjudication of a rating in 
excess of 30 percent for a right knee disability and 
secondary service connection for a left knee disability, and 
therefore must be remanded also.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran of 
any information and medical or lay 
evidence that is necessary to 
substantiate a claim of service 
connection for a left knee disability 
as secondary to a right knee 
disability.  

2.  The RO should obtain any 
outstanding VA treatment records, 
including all recent VA x-ray reports 
(including one from October 2003 and 
one associated with the February 2004 
VA examination).

3.  The veteran should be scheduled for 
a VA orthopedic examination to 
determine the current severity of his 
right knee disability, and for the 
purpose of a nexus opinion regarding a 
left knee disability.  The RO should 
forward the veteran's claims file to 
the VA examiner.  The examiner should 
review the claims file.  An assessment 
of the current severity of the 
veteran's right knee should include 
range of motion studies, commentary as 
to the presence of instability or 
subluxation, and the extent of any 
painful motion or functional loss due 
to pain, weakness, lack of endurance, 
and fatigability.  Next, the examiner 
should opine whether it is at least as 
likely as not that a left knee 
disability is proximately due to or 
worsened by the veteran's service-
connected right knee disability.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

4.  Then, after any further indicated 
development, the RO should readjudicate 
the veteran's claims for a rating in 
excess of 30 percent for a right knee 
disability; service connection for a 
left disability as secondary to a 
service-connected right knee 
disability; entitlement to a temporary 
total evaluation because of treatment 
for a service-connected condition 
requiring convalescence; and 
entitlement to a TDIU.  If the 
determination of these claims remain 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



